Warner, Chief Justice.
The error complained of in this case is the dismissal of the plaintiffs’ suit for want of jurisdiction, tinder the ruling of a majority of this court in Dodd et al. vs. Hammock et al., 59 Ga., 403, and the court was asked to review its decision in that case. The majority of the court have attentively listened to the argument for the plaintiffs in error in favor of the reversal of its ruling in the above cited case, and after duly considering the same, have come to the conclusion to reaffirm it, at least until the supreme court of the United States shall give to the acts of congress a different interpretation'. Let the judgment of the court below be affirmed.